DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Drawings
The drawings are objected to because Figures 2b and 6 contain numbers pointing to the parts of the apparatus.  Due to the size of the labels the numbers are a bit pixelated and difficult (not impossible) to read. Examiner suggests providing the same figures with slightly larger more clear labels for the part numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #6,658,857 to George.
	In re claim 1 George discloses a portable device comprising:
	an exterior surface (outer shell (16));
	an interior surface (inner shell (20));
	one or more heating elements (first heat transfer unit (24) can be a heater or a cooler depending on polarity of the Peltier unit) positioned at least partially between the exterior surface and the interior surface;
	one or more cooling elements (Second heat transfer unit (24) which canb e a heater or a cooler depending on the polarity of the Peltier unit); and
	one or more power sources (power cord (48)) operatively connected to the one or more heating elements and the one or more cooling elements.

	In re claim 2, George discloses the apparatus as described above including the one or more power sources is operatively connected to the one or more heating elements and the one or more cooling elements using a power line (Figure 5 shows the main 12v DC power line connected to each Peltier apparatus).


	In re claim 7, George discloses the apparatus as described above including the one or more heating elements comprise a first Peltier Contact (First heat transfer unit (24) is a Peltier device), and wherein the one or more cooling elements comprises a second Peltier Contact(First heat transfer unit (24) is a Peltier device). [column 8, lines 12-14]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,658,857 to George in view of U.S. PG-Pub 2017/0259956 to Hori et al.

Hori teaches it’s known that a single Peltier device can generate heating or cooling by changing the polarity of the current flow, however heating and cooling could be accomplished via different systems such as a vapor compression refrigeration system for cooling and a resistive heating wire for heating.  Therefore examiner asserts necessarily asserts that even  in the case of using a single Peltier device for heating and cooling where polarity is reversed requires first and second switches are required such that one switch is open when the other is closed to reverse the polarity.  Examiner also asserts wherein a system uses a vapor compression system and a resistive heating wire would also have individual switches controlling power to each of the heating and cooling devices, and one skilled in the art would have the system setup such that when cooling was active (in other words the switch to the cooling device closed allowing power to flow), the heating device’s switch would be open (preventing the flow of power to the heating device) and vice versa when the heating device is in use, as one skilled in the art would realize both the heating and cooling devices functioning simultaneously would render the apparatus inoperable for controlling the temperature within the apparatus.
Therefore examiner asserts it would be obvious to one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the apparatus of George to utilize independent switches and separate heating and cooling devices (Such as a vapor-compression cooling device and a resistive wire heating element) to provide heating or cooling to a single compartment (compared to Peltier device which can do both) since one skilled in the art would recognize the advantage of dedicated heating and cooling devices (For improved heating or cooling) as well as would recognize the use of switches to activate only the heating device or the cooling device as taught by Hori as one 

	Specifically with respect to claims 5 and 10, George discloses the apparatus as described above (specifically the inclusion of separate heating and cooling elements that are actuated in a manner that the heating and cooling element(s) are not activated at the same time) including the apparatus allowing a user to input a selection (heating or cooling based on the position of the knob) to activate a heating or cooling mode, but fails to specifically disclose a processor that receives sensor data provided by a sensor (specifically temperature) to cause the activation of the one or more heating or the one or more cooling elements.
	Hori however teaches it’s known to provide a similar system with a processor (controller (38)) that intakes sensor data (specifically temperature) from a sensor (temperature sensor (38c)) and controls the activation of the heating and cooling of the apparatus. [0097]
	Therefore one skilled in the art at the time the invention was made would have found it obvious to modify the apparatus of George to include the processor and sensor as taught by Hori since such modification would allow a more precise monitoring of the temperature within the housing to more precisely control the heating and cooling elements based on the actual temperature within the apparatus.  In other words such modification would allow the apparatus to be more efficient in the activation of the heating and cooling devices based on the actual data within the housing to maintain an exact temperature (for instance turn on the heater when it was colder than a set temperature or turn on the cooler when the temperature was warmer than the set temperature).

Specifically with respect to claim 8, George discloses the apparatus as described above but fails to disclose the one or more heating elements comprising four heating elements.
However Hori teaches it’s known that two or more devices may be used in conjunction to achieve greater heating/cooling effects. [0084]


In re claim 9, George teaches the apparatus as described above but fails to specifically disclose the one or more heating elements are operatively connected to a feeding port positioned at least partially within a cavity defined by the interior surface.
Hori however teaches it’s known to provide a feeding port (fan (33) and it’s housing) which is positioned within a cavity defined by the interior surface (as seen in figure 2 of Hori, Fan (33) is located within the cavity (C) defined by the interior walls of the apparatus) in order to accelerate the heat transfer by increasing the flow rate of the atmosphere within the storage compartment (c). [0085]
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by George to include a feed port as taught by Hori as such modification would increase the heat transfer within the cavity defined by the interior walls.

In re claims 11 and 16, George discloses a system comprising:
an exterior surface (outer shell (16));
	an interior surface (inner shell (20));
	George discloses using a Peltier device which can act as both a heating element or a cooling element depending on the polarity of power to the Peltier unit (heat transfer unit (24)). the Peltier device being located between the interior surface and the exterior surface;
	George discloses a power source connected to the Peltier device (12v DC as seen in figure 5).
	George also discloses the user providing an input indicative of a user’s selection to activate heating or cooling (depending on where the knob is positioned).

	With respect to the separate heating and cooling elements (and the electronic components required to allow their activation) Hori teaches it’s known that a single Peltier device can generate heating or cooling by changing the polarity of the current flow, however heating and cooling could be accomplished via different systems such as a vapor compression refrigeration system for cooling and a resistive heating wire for heating.  Therefore examiner asserts necessarily asserts that even  in the case of using a single Peltier device for heating and cooling where polarity is reversed requires first and second switches are required such that one switch is open when the other is closed to reverse the polarity.  Examiner also asserts wherein a system uses a vapor compression system and a resistive heating wire would also have individual switches controlling power to each of the heating and cooling devices, and one skilled in the art would have the system setup such that when cooling was active (in other words the switch to the cooling device closed allowing power to flow), the heating device’s switch would be open (preventing the flow of power to the heating device) and vice versa when the heating device is in use, as one skilled in the art would realize both the heating and cooling devices functioning simultaneously would render the apparatus inoperable for controlling the temperature within the apparatus.
Therefore examiner asserts it would be obvious to one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the apparatus of George to utilize independent switches and separate heating and cooling devices (Such as a vapor-compression cooling device and a resistive wire heating element) to provide heating or cooling to a single compartment (compared to Peltier device which can do both) since one skilled in the art would recognize the advantage of dedicated heating and cooling devices (For improved heating or cooling) as well as would recognize the use of switches to activate only the heating device or the cooling device as taught by Hori as one skilled in the art would recognize the system operating both the heating device and cooling device simultaneously would be inoperable for maintaining a desired temperature within the apparatus.

	With respect to the processor, Hori also teaches it’s known to provide a similar system with a processor (controller (38)) that intakes sensor data (specifically temperature) from a sensor (temperature sensor (38c)) and controls the activation of the heating and cooling of the apparatus. [0097]
	Therefore one skilled in the art at the time the invention was made would have found it obvious to modify the apparatus of George to include the processor and sensor as taught by Hori since such modification would allow a more precise monitoring of the temperature within the housing to more precisely control the heating and cooling elements based on the actual temperature within the apparatus.  In other words such modification would allow the apparatus to be more efficient in the activation of the heating and cooling devices based on the actual data within the housing to maintain an exact temperature (for instance turn on the heater when it was colder than a set temperature or turn on the cooler when the temperature was warmer than the set temperature).

	In re claims 12-14, George in view of Hori disclose the apparatus as described above which necessarily include plural power lines each connected to a respective heating element or cooling element with switches to activate only the cooling element (the switch to the cooling element closed and the switch to the heating element open) or only the heating element (the switch to the heating element being closed and the cooling element open).
	
In re claim 17, George in view of Hori disclose the hating and cooling elements being Peltier Contacts (Both George and Hori recognize the use of a Peltier device for heating or cooling based on the polarity of power supplied to the Peltier device).

In re claim 18, George in view of Hori discloses the apparatus as described above but fails to disclose the one or more heating elements comprising four heating elements.

Therefore one skilled in the art at the time the invention was made would have found it obvious to modify the apparatus disclosed by George to include four Peltier devices instead of the single first heat transfer unit as taught by the teaching of Hori, as one skilled in the art would recognize that multiple heating devices would enhance the heating effects within the housing.

In re claim 19, George in view of Hori teaches the apparatus as described above but fails to specifically disclose the one or more heating elements are operatively connected to a feeding port positioned at least partially within a cavity defined by the interior surface.
Hori however teaches it’s known to provide a feeding port (fan (33) and it’s housing) which is positioned within a cavity defined by the interior surface (as seen in figure 2 of Hori, Fan (33) is located within the cavity (C) defined by the interior walls of the apparatus) in order to accelerate the heat transfer by increasing the flow rate of the atmosphere within the storage compartment (c). [0085]
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by George to include a feed port as taught by Hori as such modification would increase the heat transfer within the cavitiy defined by the interior walls.

	In re claim 20, George discloses a method comprising:
	receiving an input indicative of a user selection (knobs on the front of the device of George) to activate a heating element of a cooling element (Peltier device can function as either but would have been obvious to modify the apparatus performing the method with Hori as disclosed above and will not be repeated for this method claim) associated with the portable device.
	George however failed to disclose a processor which relative to the actuation uses a saensor to determine the temperature within the device, and using the processor to control the heating or cooling of the apparatus by causing activation of the heating or cooling device.

	Therefore one skilled in the art at the time the invention was made would have found it obvious to modify the apparatus of George to include the processor and sensor as taught by Hori since such modification would allow a more precise monitoring of the temperature within the housing to more precisely control the heating and cooling elements based on the actual temperature within the apparatus.  In other words such modification would allow the apparatus to be more efficient in the activation of the heating and cooling devices based on the actual data within the housing to maintain an exact temperature (for instance turn on the heater when it was colder than a set temperature or turn on the cooler when the temperature was warmer than the set temperature).
	Therefore the apparatus of George when combined with the processor and sensor of Hori arrives at an apparatus which performs the method of claim 20.

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,658,857 to George in view of U.S. PG-Pub 2017/0259956 to Hori U.S. PG-Pub 2008/0047948 to Rosenbloom. 
George discloses the apparatus as described above including using a Peltier device for cooling  but fails to disclose a device where a single compartment includes at least one heating element and one cooling element, and the device further including first and second switches such that when the first switch is closed the second switches are open when heating is active and wherein second switches are closed the first switches are open when the one or more cooling elements are active.
Hori teaches it’s known that a single Peltier device can generate heating or cooling by changing the polarity of the current flow, however heating and cooling could be accomplished via different systems such as a vapor compression refrigeration system for cooling and a resistive heating wire for heating.  Therefore examiner asserts necessarily asserts that even  in the case of using a single Peltier device for 
Therefore examiner asserts it would be obvious to one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the apparatus of George to utilize independent switches and separate heating and cooling devices (Such as a vapor-compression cooling device and a resistive wire heating element) to provide heating or cooling to a single compartment (compared to Peltier device which can do both) since one skilled in the art would recognize the advantage of dedicated heating and cooling devices (For improved heating or cooling) as well as would recognize the use of switches to activate only the heating device or the cooling device as taught by Hori as one skilled in the art would recognize the system operating both the heating device and cooling device simultaneously would be inoperable for maintaining a desired temperature within the apparatus.
George in view of Hori however fail to specifically disclose the heating element comprising a transistor.
	Examiner notes in light of the instant specification the transistor is an RF transistor (per page 4 of the instant specification), therefore examiner notes the heating element comprising a transistor is RF heating.
	Rosenbloom teaches a portable food heater that utilizes RF heating to convey RF energy to heat foods stored within a container [see abstract].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #11,162,716 to Alexander et al., U.S. Patent #10,989,466 to Alexander et al., U.S. Patent #10,143,763 to Campalans et al., U.S. Patent #8,539,790 to Budd, U.S. Patent #8,061,149 to Gowans et al., U.S. Patent #7,913,511 to Meyer et al., U.S. PG-Pub 2002/0184906 to Faries, Jr., U.S. Patent #5,987,891 to Kim et al., U.S. Patent #5,483,799 to Dalto, U.S. Patent #4,823,554 to Trachtenberg et al., and U.S. Patent #4,726,193 to Burke et al. disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649